 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNabisco, Inc. and Union de Tronquistas de PuertoRico, Local 901, a/w International Brotherhoodof Teamsters, Chauffeurs, Warehousemen andHelpers of America. Case 24-CA-475226 August 1983DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJENKINS AND ZIMMERMANUpon a charge filed on 17 February 1983 byUnion de Tronquistas de Puerto Rico, Local 901,a/w International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, herein called the Union, and duly served onNabisco, Inc., herein called Respondent, the Gen-eral Counsel of the National Labor RelationsBoard, by the Acting Regional Director for Region24, issued a complaint on 28 February 1983 againstRespondent, alleging that Respondent had engagedin and was engaging in unfair labor practices af-fecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of the Na-tional Labor Relations Act, as amended. Copies ofthe charge and the complaint and notice of hearingbefore an administrative law judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on 15 December1982, following a Board election in Case 24-RC-6744, the Union was duly certified as the exclusivecollective-bargaining representative of Respond-ent's employees in the unit found appropriate;' andthat, commencing on or about 10 February 1983,and at all times thereafter, Respondent has refused,and continues to date to refuse, to bargain collec-tively with the Union as the exclusive bargainingrepresentative, although the Union has requestedand is requesting it to do so. On 14 March 1983Respondent filed its answer to the complaint admit-ting in part, and denying in part, the allegations inthe complaint.On 22 March 1983 counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on 29 March1983, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. RespondentOfficial notice is taken of the record in the representation proceed-ing, Case 24-RC-6744, as the term "record" is defined in Sees. 102.68and 102.69(g) of the Board's Rules and Regulations, Series 8, as amended.See LTV Electrosysrems. Inc. 166 NLRB 938 (1967), enfd. 388 F.2d 683(4th Cir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Inrertype Co. v. Penello, 269 F Supp. 573 (D CVa.1967); Follettrr Corp., 164 NLRB 378 (1967). enfd. 397 F.2d 91 (7th Cir.1968); Sec. 9(d) of the NLRA. as amended.267 NLRB No. 83thereafter filed an opposition to granting summaryjudgment.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its opposition to granting summary judgment,Respondent contends that it has no obligation tobargain because the Union's certification is invaliddue to the Board's improper overruling of its ob-jections in the underlying representation proceed-ing. It further argues that in affidavits it has raisedsubstantial and material issues warranting a hearingon its Objections I and 3. In support of this conten-tion, Respondent resubmits affidavits it had submit-ted to the Acting Regional Director and to theBoard in the underlying representation case. It alsocites, inter alia, NLRB v. Claxton Mfg. Co., 613F.2d 1364 (5th Cir. 1980), modified 618 F.2d 396,and argues that a hearing is required because theseaffidavits prima facie establish that the Union en-gaged in objectionable conduct; thus, the ActingRegional Director may not ex parte resolve con-flicts between this evidence and evidence he dis-covered in his investigation. The General Counselargues that Respondent is attempting to relitigateissues in the underlying representation case andthat all material issues have been previously consid-ered. We agree with the General Counsel.Our review of the record herein, including therecord in Case 24-RC-6744, establishes that pursu-ant to a Stipulation for Certification Upon ConsentElection, an election was conducted on 30 July1982. The tally was 21 for, and 17 against, theUnion, with no challenged ballots. Respondenttimely filed objections to the conduct affecting theresults of the election, alleging: (1) violence andthreats committed by employees, third parties, andagents of the Petitioner destroyed the laboratoryconditions of the election; (2) the Petitioner circu-lated among the eligible voters handbills with falseinflammatory statements and material factual mis-representations with no adequate opportunity toreply; and (3) the Board agent conducting the elec-tion created confusion among the voters by permit-ting persons not wearing the prescribed identifica-tion to sit as observers. On 17 September 1982,after investigation, the Acting Regional Directorfor Region 24 issued a Report and Recommenda-tions on Objections in which he recommended thatRespondent's objections be overruled in their en-tirety and that the Union be certified. On 28 Sep-510 NABISCO, INC.tember 1982 Respondent filed exceptions to theActing Regional Director's report and on 15 De-cember 1982 the Board issued its Decision and Cer-tification of Representative, in which it adopted theActing Regional Director's findings and recom-mendations, found no substantial or material issueswarranting a hearing, and certified the Union.In light of the above, we find no merit in Re-spondent's contention that Claxton Mfg. Co., supra,and other decisions, require that a hearing be di-rected because it allegedly has presented evidencewhich prima facie establishes that the Union en-gaged in objectionable conduct. The Board consid-ered not only Respondent's objections and excep-tions (which included a request for a hearing), butalso all the evidence which Respondent purportsestablishes the prima facie showing, namely, the af-fidavits it submitted to the Acting Regional Direc-tor and, appended to its exceptions, to the Board.The Board specifically found that no substantial ormaterial issue had been raised.2Respondent doesnot offer to adduce any evidence beyond that sub-mitted for the Board's earlier consideration, andwe, therefore, conclude that Respondent's conten-tion that a hearing is required has already been liti-gated and rejected.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding.4Accordingly, we grant theMotion for Summary Judgment.5a Cf. Erie Coke & Chemical Co., 261 NLRB 25 (1982), in which theBoard replied to the criticism in Claxton Mfg., supra, and directed a hear-ing on the basis of substantial and material factual issues.s See Pittsburgh Glass Co. v. NLRB, 313 U.S. 146, 162 (1941); Rulesand Regulations of the Board, Secs. 102.67(f) and 102.69(c).Chairman Dotson did not participate in the underlying representationproceeding.5 In its answer to the complaint, Respondent denies the allegations ofthe request and refusal to bargain. However, attached to the GeneralCounsel's Motion for Summary Judgment are copies of correspondencebetween the Union and Respondent. By letter dated 21 December 1982the Union requested commencement of negotiations. Respondent's letterof 10 February 1983 acknowledged receipt of the Union's request andstated that, with respect to the unit of salesmen, Respondent intended tolegally question before the Federal courts the validity of the Union's cer-tification. Respondent has submitted nothing to controvert these docu-On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a New Jersey corporation with amajor office and place of business at State Road#2, Km. 16.9, Barrio Candelario, Hato Tejas, ToaBaja, Commonwealth of Puerto Rico, and otherplaces of business located in Caguas and Mayaguez,Commonwealth of Puerto Rico, is engaged in thewholesale and distribution of food products.During the 12 months preceding issuance of thecomplaint herein, a representative period, Respond-ent, in the course and conduct of its business, pur-chased and caused to be transported and deliveredto its Hato Tejas, Cajas, and Mayaguez, PuertoRico, places of business food products and othergoods and materials valued in excess of $50,000, ofwhich goods and materials valued in excess of$50,000 were transported and delivered to itsplaces of business in interstate commerce directlyfrom points and places located outside the Com-monwealth of Puerto Rico.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDUnion de Tronquistas de Puerto Rico, Local 901,a/w International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, is a labor organization within the meaning ofSection 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All salesmen and salesmen trainees employedby the Employer at its facilities located inHato Tejas, Caguas and Mayaguez, PuertoRico; but excluding, all other employees,ments or their contents. Accordingly, we deem these allegations of thecomplaint to be true. The May Department Stores Ca, 186 NLRB 86, fn. 3(1970), enf. denied on other grounds 454 F.2d 148 (9th Cir 1972); CarlSimpson Buick, 161 NLRB 1389, 1391 (1966). enfd. 395 F.2d 191 (9th Cir.1968).511 DECISIONS OF NATIONAL LABOR RELATIONS BOARDoffice clerical employees, guards and supervi-sors as defined in the Act.2. The certificationOn 30 July 1982 a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 24, designated the Union astheir representative for the purpose of collectivebargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton 15 December 1982 and the Union continues tobe such exclusive representative within the mean-ing of Section 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about 21 December 1982 andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about 10 February 1983 and con-tinuing at all times thereafter to date, Respondenthas refused, and continues to refuse, to recognizeand bargain with the Union as the exclusive repre-sentative for collective bargaining of all employeesin said unit.Accordingly, we find that Respondent has, since10 February 1983, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respond-ent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding isreached, embody such understanding in a signedagreement.In order to ensure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Co., 136 NLRB785 (1962); Lamar Hotel, 140 NLRB 226, 229(1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817; Burnett Construction Co., 149NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10thCir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Nabisco, Inc., is an employer engaged in com-merce within the meaning of Section 2(6) and (7)of the Act.2. Union de Tronquistas de Puerto Rico, Local901, a/w International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, is a labor organization within the meaning ofSection 2(5) of the Act.3. All salesmen and salesmen trainees employedby the Employer at its facilities located in HatoTejas, Caguas and Mayaguez, Puerto Rico; but ex-cluding all other employees, office clerical employ-ees, guards and supervisors as defined in the Act,constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4. Since 15 December 1982 the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about 10 February 1983, andat all times thereafter, to bargain collectively withthe above-named labor organization as the exclu-sive bargaining representative of all the employeesof Respondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-512 NABISCO, INC.gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Nabisco, Inc., Hato Tejas, Caguas, and Mayaguez,Puerto Rico, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Union de Tronquis-tas de Puerto Rico, a/w International Brotherhoodof Teamsters, Chauffeurs, Warehousemen andHelpers of America, as the exclusive bargainingrepresentative of its employees in the following ap-propriate unit:All salesmen and salesmen trainees employedby the Employer at its facilities located inHato Tejas, Caguas and Mayaguez, PuertoRico; but excluding all other employees, officeclerical employees, guards and supervisors asdefined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its facilities in Hato Tejas, Caguas,and Mayaguez, Puerto Rico, copies of the attachednotice marked "Appendix."6Copies of said notice,5 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board "on forms provided by the Regional Director forRegion 24, after being duly signed by Respondent'srepresentative, shall be posted by Respondent im-mediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspic-uous places, including all places where notices toemployees are customarily posted. Reasonable stepsshall be taken by Respondent to ensure that saidnotices are not altered, defaced, or covered by anyother material.(c) Notify the Regional Director for Region 24,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Union de Tronquistas de Puerto Rico,Local 901, a/w International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America, as the exclusive represent-ative of the employees in the bargaining unitdescribed below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All salesmen and salesmen trainees em-ployed by us at our facilities, located inHato Tejas, Caguas and Mayaguez, PuertoRico; but excluding all other employees,office clerical employees, guards and super-visors as defined in the Act.NABISCO, INC.513